     Case 4:21-cv-01034 Document 10 Filed on 04/19/21 in TXSD Page 1 of 2




                   UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS

                                         )
                                         )
JAMES GIBSON,                            ) Case No.:
                                         )
             Plaintiff.                  ) 4:21-cv-01034
                                         )
      v.                                 )
                                         )
VEHICLE PROTECTION                       )
SPECIALISTS et al,                       )
                                         )
                Defendant.               )

                          NOTICE OF SETTLEMENT

      TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: April 19, 2021                  By: /s/ Amy L. B. Ginsburg
                                         Amy L. B. Ginsburg, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: aginsburg@creditlaw.com
     Case 4:21-cv-01034 Document 10 Filed on 04/19/21 in TXSD Page 2 of 2




                         CERTIFICATE OF SERVICE

             I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via electronic mail:

Christopher Meier
Greenspoon Marder LLP
100 W Cypress Creek Rd, Suite 700
Fort Lauderdale FL 33309
Phone: (954) 734-1836
Email: christopher.meier@gmlaw.com
Attorney for Defendant




Dated: April 19, 2021                By: /s/ Amy L. B. Ginsburg
                                       Amy L. B. Ginsburg, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: aginsburg@creditlaw.com
